EXHIBIT 10.1
 
 


FIFTH AMENDMENT TO CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 1, 2008 (the
"Amendment”), is executed by and among HURON CONSULTING GROUP INC., a Delaware
corporation (the “Borrower” or the "Company"), HURON CONSULTING GROUP HOLDINGS
LLC, a Delaware limited liability company ("HCG”), HURON CONSULTING SERVICES
LLC, a Delaware limited liability company ("HCS") WELLSPRING MANAGEMENT SERVICES
LLC, formerly known as SPELTZ & WEIS LLC, a Delaware limited liability company
("WMS"), Huron (UK) LIMITED, a UK limited liability company ("Huron UK"), AAXIS
TECHNOLOGIES, INC., a Virginia corporation ("ATI"), FAB ADVISORY SERVICES, LLC,
an Illinois limited liability company ("FAB"), GLASS & ASSOCIATES, INC., a
Delaware corporation ("GLASS"), GLASS EUROPE LIMITED, a United Kingdom Private
Company ("GEL"), WELLSPRING PARTNERS, LTD., a Delaware corporation
("Wellspring"), WELLSPRING VALUATION, LTD., a Delaware corporation ("WVL"), and
KABUSHIKI KAISHA HURON CONSULTING GROUP, a Japan business corporation ("HURON
JAPAN"), and HURON DEMAND LLC, a Delaware limited liability company (“HDL”)
(each of HCG, HCS, WMS, Huron UK, ATI, FAB, Glass, GEL, Wellspring, WVL, Huron
Japan, and HDL being referred to herein as a “Guarantor” and collectively
referred to herein as the “Guarantors”), and LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent (the "Administrative
Agent"), Arranger and Lender (“LaSalle”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as Co-Syndication Agent and Lender
(“JPMorgan”), FIFTH THIRD BANK, a Michigan banking corporation,
as Co-Syndication Agent and Lender (“Fifth Third”), BANK OF AMERICA, N.A., a
national banking association, as Lender ("BA"),  NATIONAL CITY BANK, a national
banking association, as Lender ("National"), and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association (“HSBC”) (the foregoing first three
(3) Lenders, LaSalle, JPMorgan and Fifth Third, shall collectively be referred
to herein as the "Original Lenders";  the subsequent two (2) Lenders, BA and
National, shall collectively be referred to herein as the "Additional Lenders");
and all six (6) Lenders shall collectively be referred to herein as the
“Lenders”.
 
R E C I T A L S:
 
A. The Borrower, Administrative Agent, and Original Lenders entered into that
certain Credit Agreement dated as of June 7, 2006 (the “Credit Agreement”),
providing for the Original Lenders to make Revolving Loans to the Borrower in
the aggregate principal amount of up to Seventy-Five Million and 00/100 Dollars
($75,000,000.00) evidenced by the following notes (collectively, the “Original
Revolving Notes”):  (i) that certain Revolving Note dated as of June 7, 2006 in
the maximum principal amount of Thirty-Five Million and 00/100 Dollars
($35,000,000.00) executed by the Borrower in favor of LaSalle and made payable
to the order of LaSalle;  (ii)  that certain Revolving Note dated as of June 7,
2006 in the maximum principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00) executed by the Borrower in favor of JPMorgan and made payable
to the order of JPMorgan; and (iii) that certain Revolving Note dated as of June
7, 2006 in the maximum principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00) executed by the Borrower in favor of Fifth Third and made
payable to Fifth Third.
 
- 1 -

--------------------------------------------------------------------------------


B. In connection with the Credit Agreement, HCS, HCG, Speltz & Weis LLC (now
known as WMS) and Huron UK executed that certain Guaranty Agreement dated as of
June 7, 2006,  and ATI, FAB and Document Review Consulting Services LLC, a
Delaware limited liability company (“DRC”) executed that certain Guaranty
Agreement dated as of August 14, 2006, both of which Guaranty Agreements were
for the benefit of the Lenders (each such Guaranty Agreement being referred to
herein as a “Guaranty” and collectively with the Guaranty Agreements referred to
in Recitals E and I below as the “Guaranties”) (DRC subsequently was merged into
another Guarantor and therefore no longer exists as a separate entity).
 
C. Pursuant to that certain First Amendment to Credit Agreement dated as of
December 29, 2006 (the "First Amendment"), Borrower, Administrative Agent, and
Original Lenders, among other things, increased the maximum amount of  principal
that may be borrowed under the Credit Agreement to One Hundred Thirty Million
and 00/100 Dollars ($130,000,000.00) in order to enable Borrower to consummate
the following proposed acquisitions (collectively, the "Acquisitions") in early
January, 2007:  (i) acquisition of all of the outstanding capital stock of
Wellspring; and (ii) acquisition of all of the outstanding capital stock of
Glass.  Pursuant to the First Amendment, the Amended and Restated Revolving
Notes dated December 29, 2006 (collectively, the "December 2006 Notes") were
executed and delivered by Borrower in favor of each of the Original Lenders
reflecting the increased Pro Rata Shares of each of the Original Lenders in
replacement of the Original Revolving Notes.
 
D. Under the First Amendment, Administrative Agent and Lenders consented to the
maximum amount of debt to be utilized in connection with the Acquisitions, as
such consent was required to be obtained under the Credit Agreement.
 
E. Upon the consummation of the Acquisitions, as required by the Credit
Agreement, the following Guaranty Agreements were executed: (i) Wellspring and
WVL (the Wellspring subsidiary acquired as part of the Acquisitions) executed
that certain Guaranty Agreement dated as of January 2, 2007; and (ii) Glass and
GEL and PWS Group, Inc., a Delaware corporation ("PWS") (the Glass subsidiaries
acquired as part of the Acquisitions)  executed that certain Guaranty Agreement
dated January 10, 2007; PWS was recently dissolved and is therefore no longer a
Guarantor.
 
F. Pursuant to that certain Second Amendment to Credit Agreement dated as of
February 23, 2007 (the “Second Amendment”), Borrower, Administrative Agent and
Lenders further amended the Credit Agreement to: (i) increase the maximum amount
of principal that may be borrowed under the Credit Agreement to One Hundred
Seventy-Five Million and 00/100 Dollars ($175,000,000.00), with an "accordian"
feature allowing for an additional amount of up to Fifty Million Dollars
($50,000,000.00) in principal to be borrowed; (ii) reduce certain pricing; (iii)
modify the covenant with respect to the amount of aggregate debt which may be
utilized for an acquisition or series of related acquisitions in order to
increase such amount to Forty Million Dollars ($40,000,000.00);  (iv) extend the
maturity date of the Revolving Loans from May 31, 2011 to February 23, 2012; (v)
make a clarification to the covenant concerning restricted payments; and (vi)
modify the "use of proceeds" covenant to add an additional Ten Million and
00/100 Dollars ($10,000,000.00) "bucket" for certain specified uses.
 
- 2 -

--------------------------------------------------------------------------------


G.  The Second Amendment also:  (i) provided for the participation of the
Additional Lenders in the increased amount of the Revolving Commitment and the
joinder of the Additional Lenders as parties to the Credit Agreement, as
amended; and (ii) required Borrower to execute and deliver Second Amended and
Restated Revolving Notes in favor of each of the Original Lenders in replacement
of the December 2006 Notes in order to reflect their modified Pro Rata Shares
and Revolving Notes in favor of each of the Additional Lenders to reflect their
Pro Rata Shares.
 
H. Pursuant to that certain Third Amendment to Credit Agreement dated as of May
25, 2007 (the "Third Amendment"), the parties further amended the Credit
Agreement, as amended, to provide for the participation by HSBC in the Revolving
Commitment and the joinder of HSBC as a party to the Credit Agreement, as well
as the modification of the Pro Rata Shares of the Original Lenders and the
Additional Lenders in order to allow for such participation by HSBC.  The Third
Amendment also required Borrower to execute and deliver Third Amended and
Restated Revolving Notes in favor of each of the Original Lenders, Amended and
Restated Revolving Notes in favor of the Additional Lenders, and a Revolving
Note in favor of HSBC in order to reflect the modifications of the Pro Rata
Shares and the participation by HSBC.
 
I. Also pursuant to the Third Amendment, a Guaranty Agreement was executed and
delivered by Huron Japan, which is a new subsidiary of Borrower, as required
under the Credit Agreement, as amended.
 
J. Pursuant to that certain Fourth Amendment to Credit Agreement dated as of
July 27, 2007 (the “Fourth Amendment”), the parties further amended the Credit
Agreement, as amended, to provide for Borrower to borrow an additional
Twenty-Five  Million Dollars ($25,000,000.00) in principal under the "accordian"
feature of the Credit Agreement, as amended, in order to enable Borrower to
consummate the acquisition (the "Callaway Acquisition") of the assets of
Callaway Partners, LLC, a Georgia limited liability company ("Callaway"), for an
aggregate purchase price of approximately Sixty Million and 00/100
($60,000,000.00), but not to exceed Sixty-Five Million and 00/00 Dollars
($65,000,000.00), plus a five (5) year incentive earn-out.  As part of the
Fourth Amendment, at Borrower’s request the Administrative Agent and Lenders
consented to the maximum amount of debt to be utilized in connection with the
Callaway Acquisition, as such consent was required to be obtained under the
Credit Agreement.  The Fourth Amendment also required Borrower to execute and
deliver Fourth Amended and Restated Notes in favor of each of the Original
Lenders, Second Amended and Reinstated Revolving Notes in favor of the
Additional Lenders, and an Amended and Restated Revolving Note in favor of HSBC.
 
K. Also pursuant to the Fourth Amendment, a Guaranty Agreement was executed and
delivered by HDL, which was a newly formed subsidiary of Borrower formed to
acquire the Callaway assets, as required under the Credit Agreement, as amended.
 
- 3 -

--------------------------------------------------------------------------------


L. The parties desire to further amend the Credit Agreement to: (i) provide for
Borrower to be permitted to borrow an additional Twenty-Five Million Dollars
($25,000,000.00) in principal under the “accordion” feature of the Credit
Agreement, as amended; and an additional Fifteen Million Dollars
($15,000,000.00)  in principal in excess of the maximum amount of principal that
may currently be borrowed under the Credit Agreement, as amended; and (ii) allow
HDL to incur additional debt in the amount of Twenty-Three Million Dollars
($23,000,000.00) (the “HDL Debt”) for the “buy-out” of the incentive earn-out
under the Callaway Acquisition referred to in Recital J above; and (iii) modify
certain pricing.
 
M. Administrative Agent and Lenders desire to amend the Credit Agreement to
incorporate the matters in the preceding Recital, pursuant to and on the terms
and conditions set forth below.  The term "Credit Agreement", as hereinafter
used in this Amendment, shall mean the Credit Agreement as defined in Recital A
above, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, and this Amendment.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Guarantors, the Administrative Agent and the Lenders hereby agree
as follows:
 
A G R E E M E N T S:
 
1. RECITALS.  The foregoing Recitals are hereby made a part of this Amendment.
 
2. DEFINITIONS.  Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Credit Agreement.
 
3. CONSENT.   Section 11.1 of the Credit Agreement prohibits the Company from
incurring the HDL Debt without the prior written consent of the Administrative
Agent and Lenders.  To induce Administrative Agent and Lenders to consent to the
HDL Debt,  (i) Borrower hereby covenants and agrees that,  simultaneously with
the execution hereof, Borrower will deliver to Administrative Agent a
Subordination Agreement in form and substance satisfactory to Administrative
Agent, duly executed by the Junior Lender (as defined therein), Borrower and
HDL, and (ii) Borrower hereby represents and warrants to Administrative Agent
and Lenders that (a) the HDL Debt will not result in an Event of Default under
the Credit Agreement or any of the other Loan Documents executed in connection
therewith,  (b) none of the Borrower's covenants, including but not limited to
the financial covenants in Section 11.12 of the Credit Agreement, will be
breached by the incurring of the HDL Debt, and (c) the HDL Debt will be incurred
pursuant to a Promissory Note (the “HDL Note”) in the form of Exhibit A to the
above Subordination Agreement.  Based upon the foregoing (including but not
limited to the covenants, representations, and warranties of Borrower in this
Amendment) Administrative Agent and Lenders hereby consent to the incurring of
the HDL Debt in accordance with the terms of the HDL Note, and Administrative
Agent and Lenders hereby agree that such indebtedness shall not constitute a
breach of Section 11.1 of the Credit Agreement.
 
- 4 -

--------------------------------------------------------------------------------


4. AMENDMENTS TO THE CREDIT AGREEMENT.
 
4.1 Revolving Commitment.  Borrower hereby elects to increase the amount of the
Revolving Commitment by:  (i) Twenty-Five Million and 00/100 Dollars
($25,000,000.00) pursuant to the "accordian" feature set forth in Section 1.1 of
the Credit Agreement under the definition of "Revolving Commitment", and (ii) an
additional Fifteen Million and 00/100 Dollars ($15,000,000.00) in excess of such
amount. Borrower hereby represents and warrants to Administrative Agent and
Lenders that at the time of this election and after giving effect to the
borrowings permitted by such election, there is and would be no Unmatured Event
of Default or Event of Default. Borrower further represents and warrants to
Administrative Agent and Lenders that the proceeds of such increase in the
Revolving Commitment shall be used for an incentive earn-out payment coming due
with respect to the Wellspring acquisition referred to in Recital C above and
for working capital purposes.  Accordingly, the parties hereto hereby agree to
amend the definition of "Revolving Commitment" in the Credit Agreement to read
in its entirety as follows:
 
 “Revolving Commitment” means Two Hundred Forty Million and 00/100 Dollars
($240,000,000.00), as reduced from time to time pursuant to Section 6.1.
 
4.2 Annex A.  In order to reflect the above election, Annex A to the Credit
Agreement is hereby amended to read in its entirety as set forth in Annex A to
this Amendment.
 
4.3 Revolving Note.  All references in the Loan Agreement to the “Revolving
Note”, “Note” or “Notes” (collectively, the “Notes”) shall be deemed to be
references to the Replacement Notes (as defined below), to the extent that
Replacement Notes are required to be delivered.  Borrower shall execute and
deliver the following to those Lenders who are participating in the increase in
the Revolving Commitment:  (i) Notes in the form of Exhibit "A" hereto in favor
of each of the Original Lenders which shall replace the Notes executed by
original Lenders pursuant to the Third Amendment and reflect the modified Pro
Rata Shares of each of the Original Lenders set forth in Annex A to this
Amendment; (ii) Notes in the form of Exhibit "B" hereto in favor of each of the
Additional Lenders which shall replace the Notes executed by Additional Lenders
pursuant to the Third Amendment and reflect the modified Pro Rata Shares of such
Additional Lenders set forth in Annex A to this Amendment, and (iii) a Note in
the form of Exhibit "C" hereto in favor of HSBC which shall replace the Note
executed by HSBC pursuant to the Third Amendment and reflect the Pro Rata Share
of HSBC set forth in Annex A to this Amendment (the Notes in subsections (i),
(ii) and (iii) of this Section 4.2 shall collectively be referred to herein as
the "Replacement Notes").
 
- 5 -

--------------------------------------------------------------------------------


4.4 Applicable Margin.  The definition of "Applicable Margin" in Section 1.1 of
the Credit Agreement is hereby amended so as to modify the pricing chart
included within such definition to read in its entirety as follows:
 
Level
Total Debt
to EBITDA Ratio
LIBOR
Margin
Base Rate Margin
Non-Use
Fee Rate
L/C Fee
Rate
I
Greater than 2.50:1
 
200.0 bps
  75.0 bps
  40.0 bps
175.0 bps
II
Greater than 2.00:1 but less than or equal to 2.50:1
 
175.0 bps
50.0 bps
35.0 bps
150.0 bps
III
Greater than 1.50:1 but less than or equal to 2.00:1
 
150.0 bps
25.0 bps
30.0 bps
125.0 bps
IV
Greater than 1.00:1 but less than or equal to 1.50:1
 
125.0 bps
00.0 bps
25.0 bps
100.0 bps
V
Greater than .50:1 but less than or equal to 1.00:1
 
100.0 bps
00.0 bps
20.0 bps
75.0 bps
VI
Less than or equal to .50:1
087.5 bps
00.0 bps
17.5 bps
62.5 bps



 
 The Applicable Margin on the date hereof shall be based upon Level III pricing
above until adjusted in accordance with the Credit Agreement.
 
5. COMMITMENT FEE.   In addition to any other fees payable by Borrower in
connection with the Credit Agreement, Borrower shall pay to Administrative
Agent, for the benefit of Lenders, an upfront commitment fee equal to ten basis
points (0.10%) of the amount of the increase in the Revolving Commitment as a
result of this Amendment (such increase being equal to Forty-Million and 00/100
Dollars ($40,000,000.00). Such fee shall be payable at the time of the
Borrower’s execution and delivery to Administrative Agent of this Amendment and
shall be deemed fully earned and non-refundable when paid.
 
6. REPRESENTATIONS AND WARRANTIES.  To induce the Lenders to enter into this
Amendment, the Borrower hereby certifies, represents and warrants to the Lenders
that:
 
- 6 -

--------------------------------------------------------------------------------


6.1 Organization.  The Borrower is a corporation validly existing and in good
standing under the laws of the State of Delaware.  The Borrower is duly
qualified to do business in each jurisdiction where the nature of its activities
requires such qualification except where the failure to be so qualified would
not have a Material Adverse Effect.  The Articles of Incorporation and Bylaws,
Borrowing Resolutions and Incumbency Certificate of the Borrower have not been
changed or amended since the most recent date that certified copies thereof were
delivered to the Bank.
 
6.2 Authorization.  The Borrower is duly authorized to execute and deliver this
Amendment and is duly authorized to borrow monies under the Credit Agreement, as
amended hereby, and to perform its Obligations under the Credit Agreement, as
amended hereby.
 
6.3 No Conflicts.  The execution and delivery of this Amendment, the borrowings
under the Credit Agreement, as amended hereby, and the performance by the
Borrower of its Obligations under the Credit Agreement, as amended hereby, do
not require any consent or approval of any governmental agency or authority and
do not conflict with any provision of law or of the Certificate of Incorporation
or Bylaws of the Borrower or any agreement binding upon the Borrower (except for
any such agreement the conflict with which would not have a Material Adverse
Effect) .
 
6.4 Validity and Binding Effect.  The Credit Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
hereby, is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity.
 
6.5 Compliance with Credit Agreement.  The representations and warranties set
forth in Section 9 of the Credit Agreement, as amended hereby, are true and
correct with the same effect as if such representations and warranties had been
made on the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Administrative Agent and except for such changes as are specifically permitted
under the Credit Agreement.  In addition, the Borrower has complied with and is
in compliance with all of the covenants set forth in the Credit Agreement.
 
6.6 No Event of Default.  As of the date hereof, no Event of Default under the
Credit Agreement, as amended hereby, or event or condition which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, has occurred and is continuing.
 
7. CONDITIONS PRECEDENT.  This Amendment shall become effective as of the date
above first written after receipt by the Administrative Agent of the following:
 
7.1 Amendment.  This Amendment executed by the Borrower, the Guarantors, the
Administrative Agent and the Lenders.
 
- 7 -

--------------------------------------------------------------------------------


7.2 Replacement Notes.  The Replacement Notes in favor of each of the Lenders
executed by the Borrower.
 
7.3 Fees. The fee required to be paid under Section 5 above with such fee
payable upon the execution and delivery of this Amendment by the Borrower to the
Administrative Agent.
 
7.4 Resolutions.  A certified copy of resolutions of the Board of Directors of
the Borrower authorizing the execution, delivery, and performance of this
Amendment and the related loan documents.
 
7.5 Subordination Agreement.  The Subordination Agreement required to be
delivered pursuant to Section 3 above.
 
7.6 Affirmation of Guaranties.  The Affirmation of Guaranties executed by the
Guarantors in the form attached hereto.
 
7.7 Other Documents.  Such other documents, certificates, resolutions and/or
opinions of counsel as the Bank may request.
 
8. GENERAL.
 
8.1 Governing Law; Severability.  This Amendment shall be construed in
accordance with and governed by the laws of Illinois, without regard to
conflicts of laws principles.  Wherever possible each provision of the Credit
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Credit
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, or this Amendment shall be prohibited by or invalid under such
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment,  and this Amendment.
 
8.2 Successors and Assigns.  This Amendment shall be binding upon the Borrower,
the Guarantors and the Administrative Agent, Lenders and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Guarantors, the Administrative Agent and the Lenders and the successors and
assigns of the Administrative Agent and the Lenders.
 
- 8 -

--------------------------------------------------------------------------------


8.3 Continuing Force and Effect of Loan Documents, Guaranties.  Except as
specifically modified or amended by the terms of this Amendment, all other terms
and provisions of the Credit Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and the other Loan
Documents are incorporated by reference herein, and in all respects, shall
continue in full force and effect.  The Borrower, by execution of this
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Credit
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the other Loan Documents.  Each of the Guarantors, by
execution of this Amendment, hereby reaffirms, assumes and binds themselves to
all of the obligations, duties, rights, covenants, terms and conditions that are
contained in their respective Guaranties.
 
8.4 References to Credit Agreement.  Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, or words of like import, and each
reference to the Credit Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Credit
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, and hereby.
 
8.5 Expenses.  The Borrower shall pay all reasonable costs and expenses in
connection with the preparation of this Amendment and other related loan
documents, including, without limitation, reasonable attorneys’ fees and time
charges of attorneys who may be employees of the Administrative Agent or any of
the Lenders or any affiliate or parent of any of such parties.  The Borrower
shall pay any and all stamp and other taxes, UCC search fees, filing fees and
other costs and expenses in connection with the execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save the Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs
and expenses.
 
8.6 Counterparts.  This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 

 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to
Credit Agreement as of the date first above written.
 
BORROWER:
 
HURON CONSULTING GROUP INC.,
a Delaware corporation
 
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
 
GUARANTORS:
 
HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
 
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
 
HURON CONSULTING SERVICES LLC, a Delaware limited liability company
         
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                                   
WELLSPRING MANAGEMENT SERVICES LLC, formerly known as SPELTZ & WEIS LLC, a
Delaware limited liability company
                                                                          
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
 

 
- 10 -

--------------------------------------------------------------------------------


HURON  (UK) LIMITED, a UK limited liability company
 
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
 
AAXIS TECHNOLOGIES, INC., a Virginia corporation
   
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                                         
FAB ADVISORY SERVICES, LLC, an Illinois limited liability company
         
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                             
GLASS & ASSOCIATES, INC., a Delaware corporation
    
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                                      

 
- 11 -

--------------------------------------------------------------------------------


WELLSPRING PARTNERS, LTD., a Delaware corporation
       
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                                 
WELLSPRING VALUATION, LTD., a Delaware corporation
 
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                                         
KABUSHIKI KAISHA HURON CONSULTING GROUP, a Japan business corporation
 
By:  /s/ Gary E. Holdren                             
Name:  Gary E. Holdren                              
Title:  Director                                              
 
HURON DEMAND LLC, a Delaware limited liability company
   
By:  /s/ Gary L. Burge                                
Name:  Gary L. Burge                                 
Title:  CFO                                                   
                                                        

 
- 12 -

--------------------------------------------------------------------------------


LENDERS:
 
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent, Arranger and Lender
 
By:  /s/ Ashley Ericson                              
Name:  Ashley Ericson                               
Title:  Vice President                                   
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as
Co-Syndication Agent and Lender
 
By:  /s/ Nathan
Margol                                                                                 
Name:  Nathan
Margol                                                                                 
Title:  Vice
President                                                                                 
 
FIFTH THIRD BANK,
a Michigan banking corporation, as Co-Syndication
Agent and Lender
 
By:  /s/ Susan Kaminski                              
Name:  Susan Kaminski                               
Title:  VP                                                        
 
BANK OF AMERICA, N.A.,
a national banking association, as Lender
 
By:                                                                                 
Name:                                                                                 
Title:                                                                                 
 

 
- 13 -

--------------------------------------------------------------------------------


NATIONAL CITY BANK,
a national banking association, as Lender
 
By:  /s/ Brandon S. Norder                              
Name:  Brandon S. Norder                               
Title:  Officer                                                      
 
HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association, as Lender
 
By:                                                                                 
Name:                                                                                 
Title:                                                                          
 



 

 
- 14 -

--------------------------------------------------------------------------------

 

AFFIRMATION OF GUARANTIES


This affirmation of Guaranties ("Affirmation") is made by each of the
undersigned Guarantors with respect to that certain Fifth Amendment to Credit
Agreement of even date herewith (the "Fifth Amendment"), to which this
Reaffirmation is attached, executed by and among Huron Consulting Group Inc. a
Delaware corporation (the "Borrower"), the undersigned Guarantors, and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the "Administrative Agent"), Arranger and Lender, JPMORGAN CHASE BANK
NATIONAL ASSOCIATION, a national banking association, as Co-Syndication Agent
and Lender,  FIFTH THIRD BANK, a Michigan banking corporation, as Co-Syndication
Agent and Lender, BANK OF AMERICA, N.A., a national banking association, as
Lender, NATIONAL CITY BANK, a national banking association, as Lender, HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association (the foregoing six
Lenders shall collectively be referred to herein as the "Lenders").  All
capitalized terms used herein and not defined shall have the meanings assigned
to them in the respective Guaranty Agreements (each referred to herein as a
“Guaranty”) to which each such Guarantor is a party, as referenced in Recitals
B, E, I, and K to the Fifth Amendment.  The definition of "Loan Documents" in
the Credit Agreement shall include each such Guaranty.
 
Each of the Guarantors hereby expressly:  (a) consents to the execution by the
Borrower, the Administrative Agent and the Lenders of the Fifth Amendment; (b)
acknowledges that the Company Obligations of the Borrower means all of the
"Obligations" of the Borrower as defined in the Credit Agreement, as amended by
the First Amendment to Credit Agreement dated as of December 29, 2006, the
Second Amendment to Credit Agreement dated as of February 23, 2007, the Third
Amendment to Credit Agreement dated as of May 25, 2007, the Fourth Amendment to
Credit Agreement dated as of July 27, 2007, and the Fifth Amendment and as such
may be further amended from time to time, and as evidenced by the Replacement
Notes (as defined in the Fifth Amendment), as modified, extended and/or replaced
from time to time, and that the obligations with respect to each Guarantor,
means all of "Guarantor Obligations", arising under such Guarantor’s respective
Guaranty; (c) acknowledges that such Guarantor does not have any set-off,
defense, or counterclaim to the payment or performance of any or all of the
Guarantor Obligations of such Guarantor under its respective Guaranty; (d)
reaffirms, assumes and binds itself in all respects to all of the Guarantor’s
obligations, liabilities, duties, covenants, terms and conditions that are
contained in its respective Guaranty; (e) agrees that all Guarantor Obligations
under its respective Guaranty shall continue in full force and that the
execution and delivery of the Fifth Amendment to, and its acceptance by, the
Administrative Agent and the Lenders shall not in any manner whatsoever (i)
impair or affect the liability of any Guarantor to the Administrative Agent or
any Lender under its respective Guaranty, (ii) prejudice, waive, or be construed
to impair, affect, prejudice or waive the rights and abilities of the
Administrative Agent or any Lender at law, in equity or by statute, against any
Guarantor pursuant to its respective Guaranty, and/or (iii) release or
discharge, nor be construed to release or discharge, any of the Guarantor
Obligations owing to the Administrative Agent or any Lender by any Guarantor
under its respective Guaranty; and (f) represents  and  warrants  that  each of
the representations
 
- 1 -

--------------------------------------------------------------------------------


and warranties made by such Guarantor in any of the documents executed in
connection with the Credit Agreement remains true and correct as of the date
hereof.
 
[SIGNATURE PAGE TO FOLLOW]
 


   
 



 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Affirmation as of the 1st
day of April, 2008.
 


GUARANTORS:
 
HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
 
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                          
 
HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
                                                                          
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                          
 
WELLSPRING MANAGEMENT SERVICES LLC, formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company
                       
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                          
                                               
HURON  (UK) LIMITED, a UK limited liability
company
                                          
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                                                            
 


   
 



 
- 3 -

--------------------------------------------------------------------------------

 


AAXIS TECHNOLOGIES, INC., a Virginia corporation
                                                                        
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
 
FAB ADVISORY SERVICES, LLC, an Illinois limited liability company
 
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
 
GLASS & ASSOCIATES, INC., a Delaware
corporation
                  
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
                                                       
GLASS EUROPE LIMITED,
a United Kingdom Private Company
                                         
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
                                  
WELLSPRING PARTNERS, LTD., a Delaware corporation
                                          
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
                              



- 4 -

--------------------------------------------------------------------------------


WELLSPRING VALUATION, LTD., a Delaware corporation
 
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
 
KABUSHIKI KAISHA HURON CONSULTING
GROUP, a Japan business corporation
 
By:  /s/ Gary E. Holdren                             
Name:  Gary E. Holdren                              
Title:  Director                                              
 
HURON DEMAND LLC, a Delaware limited liability company
 
By:  /s/ Gary L. Burge                                       
Name:  Gary L. Burge                                        
Title:  CFO                                                           
 





   
 



 
- 5 -

--------------------------------------------------------------------------------

 
 